DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Claim Rejections - 35 USC § 112
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below, which now renders Applicant’s arguments moot.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., Use of topical sirolimus in the management of multiple familial trichoepitheliomas, Dermatol Ther. 2017 Mar;30(2). doi: 10.1111/dth.12458. Epub 2017 Jan 30 (“Tu”),  and further in view of WO 2018031789 A1 to Koenig et al. (“Koenig”, of record), and US 20090041680 to Tamarkin et al. (“Tamarkin”, of record).
	Tu discloses the use of topical sirolimus for the treatment of multiple familial trichoepithelioma, specifically topical sirolimus 1% cream was started twice daily one month, in an 8-year old girl.  (Abstrac, p. 2, col. 2, p. 1, col. 2).
	Tu does not specifically disclose that the sirolimus was formulated with a base, and further ingredients, as per Applicant’s claims.
Koenig relates to a topical composition comprising rapamycin (aka sirolimus [044]) used to deliver rapamycin to skin cells, and to safe and effective treatment of various skin conditions such as hemangiomas in a patient diagnosed with Tuberous Sclerosis Complex (TSC). (Abstract).  The rapamycin amount is of about 0.1% to about 5% (w/w). ([052-3]).  The composition comprises a liquid glycol, such as propylene glycol, a carrier, such as white petrolatum- a base, per Applicant’s claims, butylated hydroxytoluene- an antioxidant, per Applicant’s claims. ([024], [019], [050]).  The composition may also comprise a rapamycin derivative, e.g., everolimus- another cyclic peptide, per Applicant’s claims. ([048]).  
Koenig specifically discloses that in some embodiments the topical composition is formulated as a cream base, and that the terms “base” and “carrier” are used interchangeably.  “Briefly, a cream base is a stable emulsion of oil and water.” ([041]). Fats are another claimed base, per Applicant’s claims.  A person of skill in the art would know “cream” and “lotion” to be synonymous.  An exemplary carrier, per Koenig, is VanicreamTM skin cream, which is made up of purified water, white petrolatum, sorbitol solution, cetearyl alcohol, propylene glycol monostearate, sorbic acid, and butylated hydroxytoluene (BHT). ([050]; see also [060-1, claim 13]).  This comprises all of Applicant’s claimed base, solvent, and antioxidant. 
Koenig specifically discloses a clinical study in adults and adolescents. (Table 1, [076]).  The term “patient” in Koenig refers to a subject having a diagnosis. ([038]).  As Koenig refers to TSC being a genetic disorder ([032]), one of skill in the art would understand such patients to include newborns or infants, and adolescents.  
	Koenig does not specifically disclose the amounts of the base, solvent and antioxidants.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amounts of the additional ingredients, guided by the desire to achieve optimal therapeutic efficacy while maintaining good stability, skin penetration, emollient effect, grease characteristics, etc. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04.
Alternative, this would have been obvious in view of Tamarkin.  Tamarkin disclose wax foamable vehicle and pharmaceutical compositions thereof of various drugs, to include cyclic peptides, such as sirolimus, cyclosporine, tacrolimus, tresperimus, pimecrolimus, sirolimus, verolimus, laflunimus and laquinimod. ([0145]).  The fatty wax can be present in the composition in an amount of at least about 60 wt %.  ([0046]).  Solvents include, e.g. propylene glycol ([0316]), oleyl alcohol, etc., and the amount of solvent can be, e.g., 7.5 %, which falls within Applicant’s claimed range. ([0460]).  The composition may further include antioxidants, e.g. BHT, tocopherol, etc., ([0308]), and the amount of tocopherol can be 1% ([0557]), per Applicant’s claims.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Tu, Koenig and Tamarkin with a reasonable expectation of success in order to prepare a composition of rapamycin for treating trichoepithelioma, as per Applicant’s claims.  The skilled artisan would have been motivated to do so, because the drug has been specifically discloses as effective in treating this skin condition, as disclosed in Hu, and further because sirolimus compositions for topical administration in the treatment of skin conditions were already disclosed in the art, per Koenig and Tamarkin.  Accordingly, it would have been obvious to combine a known method of topical treatment, with a known topical composition for skin diseases of the drug.  The skilled artisan would have been motivated to optimize the amounts of any additional ingredients guided by the desire to obtain most desirable topical administration properties, such as moisture retention, penetration, etc.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627